DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a plurality of LC cells arranged in a stacked configuration with no substrate layers between adjacent LC cells; and a plurality of common electrode layers must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18-20 are recites the limitation "the common substrate" in claim 18, lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 12, 6, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160041435 A1 (Park; Jaehong et al.) in view of US 5796447 A (Okumura; Haruhiko et al.)


    PNG
    media_image1.png
    349
    299
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    346
    292
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    313
    433
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    422
    481
    media_image4.png
    Greyscale

Per claims 12 and 21, Park teaches a stacked liquid crystal (LC) structure [liquid crystal display device shown in figure 1] comprising: a bottom substrate [10]; a top substrate [30]; a common electrically conductive layer [43]; a first LC cell disposed between an output surface of the bottom substrate and the common electrically conductive layer [21]; and a second LC cell disposed between an input surface of the top substrate and the common electrically conductive layer [25]; wherein the common electrically conductive layer acts as an electrode for the first LC cell and the second LC cell [see §0053, the third electrode 43 is a pixel electrode, and a pixel voltage may be applied to the third electrode 43.  For example, the pixel voltage may range from about 0 V to about 8 V. The third electrode 43 may be supported in the liquid crystal layer 20 by a support member 42.  As shown in FIG. 1, when a single third electrode 43 is disposed in the liquid crystal layer 20, the liquid crystal layer 20 is divided by the single third electrode 43 into the first sub-liquid crystal layer 21 and the second sub-liquid crystal layer 25], wherein the stacked LC structure is configurable to be in a first state or a second state [see figures 3A and 3B], wherein the first state is associated with application of a first voltage to the common electrically conductive layer and the second state is associated with application of a second voltage to the common electrically conductive layer, wherein the first voltage is different than the second voltage [see paragraph 0053, a voltage of 0-8 volts is applied to the common electrode 43 in order to change from a first state shown in figure 3A and a second state shown in figure 3B], and wherein: in the first state, the stacked LC structure converts incident light of a first polarization into light of a second polarization [see §0006 and figure 3B]; and in the second state, the stacked LC structure transmits incident light without changing polarization of the incident light [see §0006 and figure 3A, “thus the polarization of light passing through the liquid crystal layer is controlled to display images.”]
Regarding the newly added limitation of claim 12 “wherein the stacked LC structure includes no substrate between the first LC cell and the second LC cell” and the “a plurality of LC cells arranged in a stacked configuration with no substrate layers between adjacent LC cells; and a plurality of common electrode layers” of claim 21, Park suggests at paragraph 0053, the support layer is optional.  That is Park suggests that “[t]he third electrode 43 may be supported in the liquid crystal layer 20 by a support member 42 [emphasis added].”  Accordingly, Park teaches that the support layer is not required.  Furthermore, Okumura teaches a plurality of 
Park teaches the stacked LC structure of claim 12, wherein the first state is associated with application of a first voltage to the common electrically conductive layer and the second state is associated with application of a second voltage to the common electrically conductive layer, wherein the first voltage is different than the second voltage [see §0049, 3A shows LC without voltage activation and retardation in the light propagation direction].  
Per claim 6, Park teaches the stacked LC structure of claim 5, wherein the first voltage is substantially equal to zero [see § 0053, the voltage applied to 43 is from 0v to 8v].  
Per claim 14, Park teaches the stacked LC structure of claim 12, wherein the bottom substrate includes a first electrically conductive layer adjacent to the first LC cell [41] and the top substrate includes a second electrically conductive layer adjacent to the second LC cell [45], and wherein the first electrically conductive layer and the common electrically conductive layer act as an electrode pair for the first LC cell and the second electrically conductive layer and the common electrically conductive layer act as an electrode pair for the second LC cell [see §0053].  
Claims 7, 10, 12, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180335630 A1 (Lu; Lu et al.) in view of US 20020196390 A1 (Penterman, Roel et al.), WO 2019134321 A1 (ZHENG ZIYI et al.), US 20160041435 A1 (Park; Jaehong et al.) and US 5796447 A (Okumura; Haruhiko et al.)



    PNG
    media_image5.png
    502
    667
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    758
    485
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    523
    526
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    287
    420
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    557
    548
    media_image9.png
    Greyscale
 
Per claims 12 and 18,  Lu teaches a head mounted display [see figure 2] comprising: a display configured to emit image light [see light 350]; and an optical assembly [210] configured to transmit the image light [see figure 2], wherein the optical assembly comprises: a stacked liquid crystal (LC) structure comprising: a bottom substrate [310b]; a top substrate [310a]; a first LC cell [305b] disposed between the bottom substrate and the common substrate [330a,330b]; a second LC cell [305a] disposed between the common substrate and the top substrate [330a,330b], wherein the stacked LC structure is configurable to be in a first state or a second state, wherein: in the first state, the stacked LC structure converts incident light of a first polarization into light of a second polarization; and in the second state wherein the first state is associated with application of a first voltage to the common electrically conductive layer and the second state is associated with application of a second voltage to the common electrically conductive layer, wherein the first voltage is different than the second voltage [see paragraph 0072, “the stacked LC structure 700 has a first state and a second state. In various embodiments, a state of the stacked LC structure 700 is controllable via the application of a control voltage. In ”], the stacked LC structure transmits incident light without changing polarization of the incident light [see §0072, the first state, the stacked LC structure 700 polarizes an input RCP light (e.g., light 740) at wavelengths 650 nm, 550 nm, and 450 nm and input angles from -60 degree to 60 degree.  For example, in a first state, the input light (e.g., light 740) is RCP and the output light (e.g., light 750) is LCP over incident polar angles from -60 degree to 60 degrees.  In the second state, the stacked LC structure 700 does not modify the polarization of an input light].  
Lu lacks a single common substrate and a common electrically conductive layer wherein the common electrically conductive layer acts as an electrode for the first LC cell and the second LC cell.  However, Zheng’s base 211 and electrode 212 and Park’s base 42 and electrode 43 teach a single substrate and common electrodes sandwiched between to liquid crystal cells.  Penterman teaches a single common substrate.  See the above figures.  Increased response times and reduce cell thickness would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Zheng, Park, and Penterman with Lu.  
Regarding the newly added limitation “wherein the stacked LC structure includes no substrate between the first LC cell and the second LC cell”, Park teaches at paragraph 0053, the support layer is optional.  That is Park teaches that “[t]he third electrode 43 may be supported in the liquid crystal layer 20 by a support member 42 [emphasis added].”  Accordingly, Park teaches that the support layer is not required.  Nonetheless, Okumura teaches an unsupported electrode 38 between two liquid crystal layers LC.  Reduced weight and cell thickness would 
Per claim 7, Lu teaches the stacked LC structure of claim 12, wherein the light of the first polarization is right circularly polarized light and the light of the second polarization is left circularly polarized light [see §0034, the light 350 is RCP, LCP, horizontally linearly polarized, vertically lineally polarized, or any combination thereof].  
Per claim 10, Lu teaches the stacked LC structure of claim 12, wherein in the first state the stacked LC structure functions as one of a nominal quarter-wave plate or a nominal half-wave plate [see §0034, the total phase retardation of the stacked LC structure 300 is a quarter waveplate, a half waveplate, or a one-waveplate].  
Per claims 17 and 20, Lu teaches the head mounted display of claim 18, wherein the stacked LC structure further comprises an optical element on an output surface of the top substrate, wherein behavior of the optical element depends on polarization of light incident on the optical element [see the retarders shown in Lu’s figure 8].   
Claims 8-9, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180335630 A1 (Lu; Lu et al.) in view of US 20020196390 A1 (Penterman, Roel et al.),  WO 2019134321 A1 (ZHENG ZIYI et al.), US 20160041435 A1 (Park; Jaehong et al.), and US 5796447 A (Okumura; Haruhiko et al.) as applied to claims 7, 10, 12, 17-18, and 20, and further in view of US 20070058101 Al (Kawasaki; Masahiro et al.)
Per claims 8-9, 16, and 19, Lu et al. teach the stacked LC structure of claims 12 and 18, but lack the optically transparent electrically conductive polymer is poly(3,4-ethylenedioxythiophene); polystyrene sulfonate (PEDOT:PSS), and wherein the substrate is .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant's arguments filed 8/5/21 have been fully considered but they are not persuasive.  Applicant argues that “neither of independent claims 12 or 18 recite, ‘a single common substrate.’”  However, claim 18 recites “a first LC cell disposed between the bottom the common substrate [emphasis added]”.  This is a positively claimed single common substrate.  Accordingly, it is unclear why Applicant believes the positively recited common substrate is “nonexistent”. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871